Appeal from an award to claimant who was a cook on an estate at Oyster Bay. She lived on the premises. She went out of the house to lock her automobile which was in the yard, intending to return to the house to finish her work. It was dark and she was injured. The appellants claim the injury was due to an act entirely personal to claimant and did not arise out of or in the course of her employment. Employer’s first report of injury stated claimant was injured in her regular occupation. At any time when there was an empty space in the employer’s garage she could keep her car there at night *843On this particular occasion the garage was full; the car had to remain outside and that was why she had to see that the car was locked for the night. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.